Citation Nr: 0109577	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for esotropia, with 
strabismus.

2. Entitlement to service connection for hypertropia 
(farsightedness).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



REMAND

The appellant served on active duty in the United States Army 
from September 1969 to March 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
esotropia, strabismus, and hypertropia, claimed as bilateral 
visual impairment with diplopia, loss of binocular vision, 
and loss of ocular muscle function.

A review of the record discloses that the appellant reported 
private medical care for the claimed eye problems between 
September 1969 and February 1998 with doctors Calloway and 
Dobbs.  See Original Claim dated February 1998.  These 
records have not been requested.  We note that decisions of 
the Board must be based on all of the evidence available.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The duty to 
assist includes the duty to request information which may be 
pertinent to the claim.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Accordingly, remand is necessary.

Additionally, the appellant is advised that there has been a 
significant change in the law during the pendency of his 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
As remand is necessitated, the RO should consider whether any 
additional notification or development action is required 
under the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant for 
releases providing the names and complete 
addresses of all medical care providers 
who have treated him for the claimed 
visual disturbances since service 
discharge.  After securing the necessary 
releases, the RO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, those 
records from doctors Calloway and Dobbs.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
the claims.  If the any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Claimant responsibility

VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

VCAA requires VA to notify a claimant of 
the evidence needed to support his claim.  
In this case, the file contains reports 
from physicians who examined the veteran 
during service and concluded that his eye 
disorders existed prior to service and 
were not aggravated by service.  The 
veteran would need to present evidence to 
the contrary: that the veteran's eye 
disorders began in service or that they 
advanced in severity beyond their natural 
progress during service.  See 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2000).  Further, 
such evidence must come from a competent 
source, such as a physician.  Whether a 
medical condition advanced in severity 
beyond its natural progress is generally 
a medical question which requires 
evidence from a competent medical 
professional with the training and 
experience to provide a competent opinion 
on such a technical matter.  The mere 
assertion of aggravation from a lay 
witness, such as the veteran, is not 
evidence.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

The Board will weigh the competent 
evidence of record.  In assessing such 
evidence, the failure of the physician to 
provide a basis for his opinion goes to 
the weight or credibility of the evidence 
in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for 
assessing the probative value of a 
medical opinion are the physician's 
access to the claims file and the 
thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In some cases, the 
physician's special qualifications or 
expertise in the relevant medical 
specialty or lack thereof may be a 
factor.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

